Title: To Thomas Jefferson from John F. Mercer, 4 January 1802
From: Mercer, John F.
To: Jefferson, Thomas


          
            Dear Sir
            Annapolis Jan. 4th. 1802.
          
          Mr. Digges the President & Mr. Duckett a Member of the Council proposing to visit the City of Washington I beg leave to introduce them to your notice, if their personal qualifications & general estimation in Maryland have not already made them known to you—they are two main props of the Republican Administration in this State & altho’ I am sensible that any addresses of this nature, may too frequently recur, yet I may safely trust to the merits of these Gentlemen for my excuse in this instance without relinquishing any pretensions which can be founded on the affectionate & respectful attachment, with which I am always
          Dr Sir yr Obed hb Serv.
          
            John F: Mercer
          
        